Citation Nr: 9934500	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to a greater original rating for a service-
connected left ankle disorder, assigned a noncompensable 
disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a left ankle disorder, assigning a 
noncompensable disability evaluation, and denied service 
connection for a right ankle disorder.  The veteran submitted 
a notice of disagreement with that rating decision in 
November 1996.  In February 1997, he was provided with a 
statement of the case.  His substantive appeal was also 
received in February 1997.

In April 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of the testimony is of record.

The Board notes that the veteran subsequently requested a 
hearing before a Member of the Board, which was scheduled for 
June 17, 1999.  Notification of the scheduled hearing was 
sent to the veteran in a letter dated March 26, 1999.  The 
record indicates that the veteran failed to report for the 
scheduled hearing before the Board.

It is also noted by the Board that the issue regarding the 
veteran's left ankle has been framed in terms of the 
veteran's entitlement to an increased rating.  More recently, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration regarding the left ankle was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has re-
characterized the issue on appeal as set forth on the title 
page hereinabove.

Finally, the Board notes that by an August 1997 rating 
decision, the RO granted the veteran's claim for nonservice-
connected pension benefits and denied his request seeking to 
reopen a claim of service connection for a planter's wart.  
The Board notes that rating decision has not been developed 
for appellate review inasmuch as, according to the records 
before the Board, the veteran has not filed a notice of 
disagreement, has not been provided with a statement of the 
case, and has not filed a substantive appeal.

REMAND

As noted in the introduction hereinabove, in an August 1997 
rating decision the RO adjudicated issues which are not 
currently in appellate status.  In that rating decision, the 
RO considered additional evidence submitted to include a May 
1997 VA examination of the veteran, and letters submitted by 
the veteran and by a Mrs. [redacted].  The Board notes, 
however, that all of this evidence was also pertinent to 
claims currently on appeal.  However, it does not appear from 
a review of the record that this evidence received in May 
1997 was considered by the RO in regards to either the 
veteran's left or right ankle claims.

The veteran was last provided with a supplemental statement 
of the case pertaining to the current appellate issues in 
June 1997.  Although the date of this supplemental statement 
of the case came after the evidence discussed above was 
received in May 1997, the supplemental statement of the case 
nonetheless contained no reference to or discussion of the 
pertinent evidence.  Instead, it only contained a discussion 
of evidence before the local hearing officer at the time of 
the earlier field hearing.  The Board can only conclude by 
the absence of any reference to the evidence that it was not 
considered by the RO in relation to the veteran's claims 
regarding his left and right ankles.

The governing regulation, 38 C.F.R. § 19.31 (1999), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
records received were not considered by the RO in a new 
rating decision and a supplemental statement of the case was 
not issued by the RO, a remand is required in order to ensure 
due process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1999); Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, 12 Vet. App. 119.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

The RO should undertake any further 
warranted development and should review 
the complete record of evidence and 
argument received, to include all 
evidence received in May 1997.  As for 
the claim regarding the left ankle, the 
RO should readjudicate the issue shown on 
the title page with consideration of the 
applicability of "staged" ratings.  See 
Fenderson.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with 
a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.29, 19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


